 Case 2:21-cv-01630-SAB-MAA Document 22 Filed 08/19/21 Page 1 of 2 Page ID #:238


                                                                  JS-6
 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALFORNIA
 8
 9 ROZALYNNE BOWEN,
10              Plaintiff,                        NO. 2:21-cv-01630-SAB-MAA
11              v.
12 C. R. BARD, INC., and BARD                     ORDER DISMISSING ACTION
13 PERIPHERAL VASCULAR, INC.,
14              Defendants.                       [ECF NO. 21]
15
16        Before the Court is the parties’ Stipulation of Dismissal of Plaintiff’s Claims
17 Without Prejudice, ECF No. 21. The parties ask the Court to dismiss Plaintiff’s
18 claims without prejudice with each party to bear their own costs.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING ACTION ~ 1
 Case 2:21-cv-01630-SAB-MAA Document 22 Filed 08/19/21 Page 2 of 2 Page ID #:239



 1        Accordingly, IT IS ORDERED:
 2        1.    The parties’ Stipulation of Dismissal of Plaintiff’s Claims Without
 3              Prejudice, ECF No. 21, is GRANTED.
 4        2.    Plaintiff’s claims against all parties in the above-captioned action are
 5              DISMISSED without prejudice with each party to bear their own
 6              costs.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order, provide copies to counsel, and close the file.
 9        DATED this 18th day of August 2021.
10
11
12                        _______________________________
13                                Stanley A. Bastian
                              United States District Court
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DISMISSING ACTION ~ 2
